            Case 1:20-cv-00540-RDM Document 16 Filed 08/07/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
JASON LEOPOLD, et al.,                            )
                                                  )
                        Plaintiffs,               )
                                                  )
        v.                                        ) Civil Action No. 1:20-cv-00540 (RDM)
                                                  )
U.S. DEPARTMENT OF JUSTICE,                       )
                                                  )
                        Defendant.                )
                                                  )
                                                  )

                                      JOINT STATUS REPORT

       Pursuant to the Court’s July 13, 2020 minute order, Plaintiffs Jason Leopold and Buzzfeed,

Inc. (Plaintiffs), and Defendant Department of Justice provide the following update:

       1.       On July 13, 2020, the Court ordered Defendant to “perform searches and provide

Plaintiffs with all responsive, nonexempt records (1) from the first EOUSA custodian on or before

August 3, 2020; (2) from the second EOUSA custodian on or before August 24, 2020; (3) from

the remaining EOUSA custodians on or before September 23, 2020.”

       2.       The Court further ordered that OIP should search for responsive records on or

before July 31, 2020.

       3.       The Parties agreed that the OIP would produce responsive records it had located

using methods that did not require remote searching of electronic records by August 12, 2020.

       4.       OIP completed its electronic search on July 28, 2020. The search identified

approximately 1,500 documents and approximately 2,800 items that require review for

responsiveness and deduplication. "Documents" include individual emails, computer files, and

calendar items, while "items" additionally include attachments to emails. OIP proposes that is
            Case 1:20-cv-00540-RDM Document 16 Filed 08/07/20 Page 2 of 3




complete its initial responsiveness review and deduplication of these results on or before

September 4, and confer with Plaintiffs regarding a production schedule at that time.

       5.       On August 3, 2020, EOUSA produced 72 of 224 responsive pages from its first

custodian.

       6.       The parties propose filing an additional joint status report on or before September

4, 2020.




Dated: August 07, 2020                        Respectfully submitted,

                                              /s/ Matthew Topic
                                              Matthew Topic, IL0037
                                              Joshua Burday, IL0042
                                              Merrick Wayne, IL0058
                                              LOEVY & LOEVY
                                              311 North Aberdeen, 3rd Floor
                                              Chicago, IL 60607
                                              312-243-5900
                                              foia@loevy.com

                                              Counsel for Plaintiffs

                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General
                                              Civil Division

                                              ELIZABETH J. SHAPIRO
                                              Deputy Branch Director
                                              Civil Division, Federal Programs Branch

                                              /s/ Christopher M. Lynch
                                              CHRISTOPHER M. LYNCH
                                              (D.C. Bar No. 1049152)
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L. St., N.W.
                                              Washington, D.C. 20005


                                                -2-
Case 1:20-cv-00540-RDM Document 16 Filed 08/07/20 Page 3 of 3




                           Telephone: (202) 353-4537
                           Facsimile: (202) 616-8470
                           Email: Christopher.M,Lynch@usdoj.gov

                           Counsel for Defendant




                             -3-
